Citation Nr: 1730861	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  11-23 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to waiver of recovery of indebtedness in the amount of $11,106.33, plus accrued interest thereon.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1990 to September 1992 with service in Southwest Asia, and from July 1997 to November 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision by the Committee on Waivers and Compromises of the Philadelphia, Pennsylvania Regional Office (RO).   

This claim was before the Board in January 2012 and December 2014.  As discussed below, an additional remand is required and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In January 2012, the Board remanded the appeal to afford the Veteran a videoconference hearing before a member of the Board.  The Veteran withdrew his request for a hearing in March 2012.  However, in December 2014, the Veteran's representative submitted a motion to remand the appeal in order to afford the Veteran a hearing.  The appeal was remanded in December 2014 in order to schedule the Veteran for a videoconference hearing.      

In June 2016, the AOJ sent the Veteran a notification letter informing him that he was scheduled for a videoconference hearing in August 2016.  In September 2016, the hearing notification letter was returned to the AOJ as undeliverable.  It appears that the Veteran has a new address, which is the P.O. Box address listed in the Veterans Benefits Management System (VBMS) and used in November 2016 and February 2017 correspondence from the AOJ.  The July 2017 appellate brief requested a remand in order to afford the Veteran proper notice regarding his videoconference hearing.  Given that the June 2016 notification letter was returned as undeliverable, this appeal must be remanded in order to reschedule the hearing.  

Accordingly, the case is REMANDED for the following action:

After verifying that the Veteran's current mailing address is the address listed in VBMS, schedule the Veteran for a videoconference hearing before a Member of the Board at a local RO in accordance with applicable procedures.  The Veteran and his representative must be notified of the time and place to report for the hearing.      

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




